Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2021 has been entered.
Detailed Action
Applicant’s arguments, filed 05/31/2021, have been fully considered. 
Applicants have amended their claims, filed 05/31/202.
Applicant’s amendment amended claims 1 and 9
Applicant’s amendment left claims 3, 5-8, 11, 13-16 as originally filed or previously presented.
Applicant’s amendment cancelled claims 4 and 12.
Claims 2 and 10 were previously cancelled.
Claims 1, 3, 5-9, 11, and 13-16 are the current claims hereby under examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In Claim 9, the generic placeholder “a receiver” modified with the functional language “receiving electrocardiogram information and blood flow rate information from a first sensor module and receive receiving reference data from a second sensor module.”
In Claim 9, the generic placeholder “a first calculator” modified with the functional language “calculating a pulse transit time on the basis of the electrocardiogram information and the blood flow rate information and calculating a mean blood pressure value of a user on the basis of the pulse transit time.”
In Claim 9, the generic placeholder “a corrector” modified with the functional language “correcting a diastolic blood pressure value and a systolic blood pressure value of a user on the basis of the mean blood pressure value and the reference data.”
In Claim 9, the generic placeholder “an output part” modified with the functional language “displaying the diastolic blood pressure value and the systolic blood pressure value of a user.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 – New, Maintained, and Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 13-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim limitations indicated above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification filed 10/26/2018 states on page 8 “the components of the blood pressure 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, a receiver will be interpreted as any device capable of receiving data, a calculator and corrector will be interpreted as any processing device, and an out part will be interpreted as any device capable of displaying information.
Response to Arguments
Applicant’s cancelation of claims 4 and 12 have overcome the 112(b) rejection. Therefore the rejection of claims 4 and 12 has been withdrawn.
Applicant's arguments filed 05/31/2021 have been fully considered but they are not persuasive. The applicant states on page 7 that “it is respectfully submitted that claim 9 be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph” but states on page 8 the exact opposite in that “it is respectfully submitted that claims 9, 11, and 13-16 no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.” Claim 9 still recites the generic placeholders for a receiver, calculator, corrector, and output part all modified by functional language. The specification has not been amended and no specific structure has been indicated by the applicant. The rejections under 35 U.S.C 112(b) are maintained.
Claim Rejections - 35 USC § 101 – New and Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “calculating a pulse transit time on the basis of the electrocardiogram information and the blood flow rate information,” “calculating a mean blood pressure value of a user on the basis of the pulse transit time,” “correcting a diastolic blood pressure value and a systolic blood pressure value of a user on the basis of the mean blood pressure value and the reference data,” “calculating a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information,” “calculating a pulse wave velocity on the basis of the pulse transit time, and the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity” which are directed to mathematical relationships and mental processes. The human mind is reasonably able to perform simple calculations and corrections upon received data at a high level of generality as claimed herein. The specification has included many equations useful for calculating the desired parameters. Many of these equations include simple mathematical concepts such as multiplication, division and addition, which the human mind can perform with the aid of a pencil and paper. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“receiving electrocardiogram information and blood flow rate information from a first sensor module by a receiver,” “receiving a reference data from a second sensor module by a receiver,” “a first calculator,” “a corrector,” “synchronizing the electrocardiogram information and the blood flow rate information,” “displaying the diastolic blood pressure value and the 
 Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of receiving the data, synchronizing data, and displaying data refer to insignificant extra-solution activity. These steps would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a method transmitting data and manipulating it for physiological measurements. Thus, the judicial exception is not integrated into a practical application because the claim only recites receiving data and using it to calculate other data for display. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites insignificant extra-solution activities of data gathering, processing, and displaying. 
Regarding Claim 9, the claim is itself a machine claim and recites the mental processes and mathematical relationships described above in method claim 1. The abstract ideas are similarly being performed by generic computer components and thus, the claim is being rejected for the reasons listed above in regards to claim 1. 
Regarding Claim 3, the method of Claim 1 is further limited to specifying how the limitation, “calculating a pulse transit time which is a time period from a specific point in time at which an R wave of electrocardiogram information starts to a specific point…,” is defined. The limitation is again directed 
Regarding Claim 5, the method of Claim 1 is further limited by specifying that one sensor module includes well-known sensors used in conventional ways for the purpose of obtaining data used to calculate blood pressure. The inclusion of the sensors does not add to the practical application of the judicial exception of Claim 1 and is merely insignificant extra-solution activities of data gathering.
Regarding Claim 6, the method of Claim 1 is further limited by specifying that one sensor module includes well-known sensor used in its conventional way for the purpose of obtaining data used to calculate blood pressure through the oscillometric method. The inclusion of the sensor do not add to the practical application of the judicial exception of Claim 1.
Regarding Claim 7, the method of Claim 6 is further limited by calculating reference data from a well-known and conventional method and reads as insignificant extra-solution activity of data gathering. 
Regarding Claim 8, the method of Claim 1 is further limited to providing the data a user or external server through any means. This step is merely insignificant extra solution activity for displaying data that would be deemed routine, convention, and well known in the art.  
Regarding Claim 11, the apparatus of Claim 9 is further limited by the selection of the time point. The selection of this point is insignificant extra-solution activity relating to the routine computer function of data analysis.
Regarding Claim 13, the apparatus of Claim 9 is further limited in that one sensor module that data is received from includes well-know and conventional sensors for the purpose of obtaining data 
Regarding Claim 14, the apparatus of Claim 9 is further limited by specifying that one sensor module that data is received from includes well-know and conventional sensors for the purpose of obtaining data used to calculate blood pressure through the oscillometric method. The inclusion of the sensor do not add to the practical application of the judicial exception of Claim 1.
Regarding Claim 15, the apparatus of Claim 14 is further limited by calculating reference data from a well-known and conventional method and reads as insignificant pre-solution activity of data gathering.
Regarding Claim 16, the apparatus of Claim 9 is further limited by including an output part to display one of the calculated values. Because the data, is merely being shown to the patient objectively the claim reads as insignificant post-solution activity that does not integrate the judicial exception in any practical way.
Response to Arguments
Applicant’s cancelation of claims 4 and 12 have overcome the 101 rejection. Therefore the rejection of claims 4 and 12 has been withdrawn.
Applicant's arguments filed 05/31/2021 have been fully considered but they are not persuasive. The applicant argues on page 11 that the new limitation of correcting a diastolic blood pressure value and a systolic blood pressure value of a user on the basis of the mean blood pressure value and the reference data offers a technical improvement over the art. However, this limitation is directed to a judicial exception for encompassing a mental process and cannot be used to apply the judicial exception into a practical application.
Claim Rejections - 35 USC § 103 – New and Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 8740802 B2) and in view of Trumble (US 20120116235 A1) and Li (US 20180303354 A1).
Regarding Claims 1 and 9, Banet discloses a method and apparatus for measuring blood pressure comprising:
receiving electrocardiogram information and blood flow rate information from a first sensor module by a receiver (Col. 10 lines 38-47, A microprocessor and analog-to-digital converter within the wrist-worn transceiver detects and analyzes the ECG 104, 104' and PPG 105, 105' waveforms);
calculating a pulse transit tome on the basis of the electrocardiogram information and the blood flow rate information by a first calculator (Col. 10  Lines 38-41, analyzes the ECG 104, 104' and PPG 105, 105' waveforms to determine PTT. The microprocessor performs the calculations and therefore contains a generic calculator);
calculating a mean blood pressure value of a user on the basis of the pulse transit time (Col. 19 lines 35-38, MAPcNIBP calculated in terms of PTT in equation 10) by a first calculator (Col. 20 lines 55-64, microprocessor then uses this relationship and a measured value of PTT to determine blood pressure);
receiving a reference data from a second sensor module by a receiver (Col. 32 lines 46-58, pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 to the wrist-worn transceiver 272);
correcting a diastolic blood pressure value (Col. 19 line 47, DIAcNIBP) and a systolic blood pressure value (Col. 19 line 44, SYScNIBP) of a user on the basis of the mean blood pressure value (MAPcNIBP includes PTT) and the reference data (MAPcNIBP includes reference data from oscillometric method or MAPindex) by a corrector (The microprocessor performs the calculations and therefore contains a generic calculator); and 
displaying the diastolic blood pressure value and the systolic blood pressure value of a user by an output part (Col. 31 lines 56-59, touch panel interface displays cNIBP values and other vital signs. cNIBP values include the systolic and diastolic blood pressures);
Col. 17 lines 51-54, determined from the time difference between features in the ECG and PPG waveforms. The time difference only makes sense if the signals are synchronized in time. They are also shown on the same time axis in Fig. 7A).
Banet does not explicitly disclose calculating a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information; wherein the calculating of the mean blood pressure value of the user on the basis of the pulse transit time includes: calculating a pulse wave velocity on the basis the pulse transit time: and calculating the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity.
Trumble teaches a system for measuring blood pressure wherein a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information ([0030], PTT may be determined by using plethysmograph data in conjunction with ECG data. For example, PTT may be determined by comparing an ECG onset point with a PPG arrival point). It would have been obvious to one having ordinary skill in the art to modify the pulse transit time calculation as disclosed by Banet to include the ECG onset as taught by Trumble as many suitable techniques for calculating pulse transit time are well known in the art (Tremble [0030]) and selecting a starting point in the data constitutes a mere design choice to optimize performance.  However, Tremble does not teach wherein the calculating of the mean blood pressure value of the user on the basis of the pulse transit time includes: calculating a pulse wave velocity on the basis the pulse transit time: and calculating the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity.
[0001], method for determining a blood pressure) wherein a calculating of a mean blood pressure value of a user on the basis of a pulse transit time includes: calculating a pulse wave velocity on the basis the pulse transit time ([0089], signal processor is configured to calculate a pulse wave velocity of the subject based on the pulse wave signal measured by the sensor assembly): and calculating the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity ([0089], and determine the blood pressure of the subject using the pulse wave velocity of the subject. The pulse wave velocity is determined by the pulse transmit time, so the mean blood pressure is determined on the basis of both since they are inherently related). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining blood pressure using the pulse transmit time as disclosed by Banet to include the step of calculating the pulse wave velocity as taught by Li to accurately determine the blood pressure of a subject (Li [0096]). One of ordinary skill in the art would recognize that applying the known technique of calculating a pulse wave velocity from the pulse transit time and using it to calculate blood pressure as taught by Li to the method disclosed by Banet would yield only the predictable result of calculating a blood pressure. 
Regarding Claim 3, modified Banet teaches the method of claim 1, wherein Banet further discloses the specific point in time of the blood flow rate information is a point in time at which a primary differential value of a function in which blood flow rate information is expressed according to time is maximized (Fig. 7B point 153 of the bottom plot). 
Regarding Claim 5, modified Banet teaches the method of claim 1 as described above, and Banet further discloses the first sensor module includes an electrocardiogram sensor (278a-c Fig. 24B, Col 32 lines 59-64); and a photoplethysmogram sensor (294 Fig. 24B, Col 31 lines 56-65).
Regarding Claim 6, modified Banet teaches the method of claim 1 as described above and Banet further discloses the method of Claim 1, wherein the second sensor module includes a pressure sensor (284 Fig. 24A, Col 32 lines 46-58).
Regarding Claim 7, modified Banet teaches the method of Claim 6 as described above, wherein Banet further discloses the reference data includes a reference mean blood pressure value (Col. 32 line 52), a reference diastolic blood pressure value (Col. 32 line 52), and a reference systolic blood pressure value (Col. 32 line 52) which are measured by the second sensor module using the pressure sensor through a vibrating pressure measuring method (Col. 14 lines 57-62).
Regarding Claim 8, modified Banet teaches the method of Claim 1 as described above, and Banet further discloses providing at least one among the 20mean blood pressure value, the diastolic blood pressure value, and the systolic blood pressure value to the user or an external server (Col. 38 lines 4-9, A wireless transceiver transmits the vital sign, motion parameter, location of the patient, and alarm parameter through a wireless system. A remote computer system featuring a display and an interface to the wireless system receives the information and displays it on a user interface for each patient in the group).  
Regarding Claim 11, modified Banet teaches the apparatus of Claim 9 as described above, and Banet further discloses the specific point in time of the blood flow rate information is a point in time at which a primary differential value of a function in which the blood flow rate information is expressed according to time is maximized (Fig. 7B, Col 18 lines 48-51). 
Regarding Claim 13, modified Banet teaches the apparatus of claim 9 as described above, and Banet further discloses the first sensor module includes an electrocardiogram sensor (278a-c Fig. 24B, Col 32 lines 59-64); and a photoplethysmogram sensor (294 Fig. 24B, Col 31 lines 56-65).
Regarding Claim 14, modified Banet teaches the apparatus of claim 9 as described above, wherein the second sensor module includes a pressure sensor (284 Fig. 24A, Col 32 lines 46-58).
Regarding Claim 15, modified Banet teaches the apparatus of claim 14 as described above, wherein Banet further discloses the reference data includes a reference mean blood pressure value (Col. 32 line 52), a reference diastolic blood pressure value (Col. 32 line 52), and a reference systolic blood pressure value (Col. 32 line 52) which are measured by the second sensor module using the pressure sensor through a vibrating pressure measuring method (Col. 14 lines 57-62).
Regarding Claim 16, modified Banet teaches the apparatus of claim 9, wherein Banet further discloses an output part configured to provide at least one among the mean blood pressure value, the diastolic blood pressure value, and the systolic blood pressure value to the user or an external server (Col. 38 lines 4-9, A wireless transceiver transmits the vital sign, motion parameter, location of the patient, and alarm parameter through a wireless system. A remote computer system featuring a display and an interface to the wireless system receives the information and displays it on a user interface for each patient in the group).
 Response to Arguments
Applicant’s cancelation of claims 4 and 12 have overcome the 103 rejection. Therefore the rejection of claims 4 and 12 has been withdrawn.
Applicant’s arguments with respect to claim 1 and the limitation regarding “wherein the first calculator calculates: a pulse wave velocity on the basis of the pulse transit time; and the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity…” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
05/31/2021 have been fully considered but they are not persuasive in regards to the limitation “correcting a diastolic blood pressure value and a systolic blood pressure value of a user on the basis of the mean blood pressure value and the reference data by a corrector.” The applicant argues although Banet discloses "calculating systolic blood pressure and diastolic blood pressure using average arterial pressure", claim 9 discloses "calculating a diastolic blood pressure value and a systolic blood pressure value of a user on the basis of the mean blood pressure value and the reference data." The examiner contends that Banet has not been relied upon for the teaching. The applicant further argues that in addition, Banet does not disclose technical features of claim 9, which includes "calculating a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information". The examiner has not relied upon the Banet reference to teach the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791